Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent Application 15/120,037, filed on 01/30/2017, which was a 371 of PCT/US15/16954, filed on 02/20/2015.
Claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-147 and 148 are currently pending in this patent application.
The preliminary amendment filed on 07/01/2021, amending claims 54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 94-96, 98, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 142-145, and 147 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146, drawn to drawn to Recombinant cells capable of producing isoprenoid precursor and YfiQ as species for claim 54, in the response filed on 07/01/2021 is acknowledged.  There was a typographical error in claims numbers in Group I because claim 98 and 99 are drawn to a method of using recombinant cells of Group I, and should have grouped in Group II, and thus, Group I now having claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146
FINAL.
Claims 98, 99, 147 and 148 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/120,037, filed on 01/30/2017, now US patent 10648004, which was a 371 of PCT/US15/16954, filed on 02/20/2015, and US Provisional application 61/942,546, filed on 02/20/2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Drawings
Drawings submitted on 05/11/2020 are accepted by the Examiner.

Claim Objections
Claims 52, 54, 57, 65, and 83 are objected to in the recitation such as “MVA, YfiQ, Pat, AcuA, CobB, SrtN, HMG, sfcA, maeB, pdhR, aceE, aceF, lpdA, gltA, acs, pta, ackA, actP, pfkA, 
Claims 52, 64, 69, 76, 83, 96, 100, 117, 124, 131, and 145 are objected to in the recitation “modulated”, which should be changed to “modulated compared to non-recombinant cells”. Appropriate correction is required.
Claims 94 and 142 are objected to in the recitation “Saccharomyces cerevisieae”, which should be changed to “Saccharomyces cerevisiae”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 53, 54, 57, 62, 64, 101, 102,  105, and 112, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is maintained. Claim 53, 64 and 101are indefinite in the recitation “attenuated, deleted, or increased”, wherein the phrase “increased” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the “increased” of the activity of the acetylated protein is being compared, i.e. increased --- compared to what? Clarification is required.
Claim 62  is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims  52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claim 52-54, 57, 62 and 64 are drawn to any recombinant cells capable of producing an isoprenoid precursor, wherein the cells comprise: (i) one or more nucleic acids encoding one or more any acetylating proteins derived from any sources having any structural feature, wherein the cells have been modified such that the expression of the nucleic acids and/or activity of the acetylating proteins is modulated; and (ii) one or more any nucleic acids encoding one or more any polypeptides of the MVA pathway, wherein culturing of the recombinant cells in a suitable media provides for the production of the isoprenoid precursor, wherein the activity of the one or more acetylating proteins is modulated such that the activity is attenuated, deleted, or increased, wherein the one or more any acetylating proteins comprises any acetyltransferase selected from the group consisting of YfiQ, Pat, and AcuA derived from any sources having any structural feature, wherein the one or more acetylating protein further comprises any deacetylase selected from any CobB and any SrtN derived from any sources having any structural feature, wherein the activity of the YfiQ polypeptide is modulated by decreasing, attenuating or deleting the expression of YfiQ polypeptide, wherein the activity of any CobB polypeptide is modulated ncreasing the expression of any CobB polypeptide derived from any sources having any structural feature.
Claims are drawn to very broadly any recombinant cells capable of producing isoprenoid precursor, wherein the cells comprise: (i) one or more nucleic acids encoding one or more any acetylating proteins derived from any sources having any structural feature, wherein the cells have been modified such that the expression of the nucleic acids and/or activity of the acetylating proteins is modulated; and (ii) one or more any nucleic acids encoding one or more any polypeptides of the MVA pathway, wherein culturing of the recombinant cells in a suitable media provides for the production of the isoprenoid precursor, wherein the activity of the one or more acetylating proteins is modulated such that the activity is attenuated, deleted, or increased, wherein the one or more acetylating proteins comprises any acetyltransferase derived from any sources having any structural feature selected from the group consisting of YfiQ, Pat, and AcuA, wherein the one or more any acetylating protein further comprises any deacetylase polypeptide selected from any CobB and any SrtN derived from any sources having any structural feature, wherein the activity of the YfiQ polypeptide is modulated by decreasing, attenuating or deleting the expression of YfiQ polypeptide, wherein the activity of any CobB polypeptide is modulated by increasing the expression of any CobB polypeptide, i.e. said recombinant encompasses many microorganisms, and said genes encoding proteins encompasses many proteins and many mutants, variants and fragments thereof,  which can have wide variety of unknown structures,   whose structures are not fully described in the specification. No information, beyond the characterization of polynucleotides encoding acetylating proteins, deacetylating proteins and MVA pathway proteins has been provided, which would indicate that applicants had possession of the claimed genus. 
since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions, in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity, although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
As stated, No information, beyond the characterization of polynucleotides encoding acetylating proteins, deacetylating proteins and MVA pathway proteins has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the acetylating proteins, deacetylating proteins and MVA pathway proteins within the scope of the claimed genus. The genus of polynucleotides encoding polypeptides claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated enzymes (acetylating proteins, deacetylating and MVA pathway proteins) within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Beatty et al. (Legume isoprene synthase for production of isoprene. WO 2013/166320 A1, publication 11/07/2013, claim benefit of 61/641,861, filed on 05/02/2012, see IDS).
The Broadest Reasonable Interpretation (BRI) of Claims 52-54 are directed to recombinant cells capable of producing an isoprenoid precursor, wherein the cells comprise: (i) 
Regarding claim 52-54, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146, Beatty et al. teach recombinant cells for the production of isoprene or isoprenoid precursors. The cells of Beatty et al. have been transformed with heterologous nucleic acids encoding (i) isoprene synthase derived from Populus alba (para 94, 103, 104), (ii) polypeptides of the MVA pathway enzymes including acetoacetyl-CoA synthase, HMG-CoA reductase, and  mevalonate kinase (para 120-121) and further engineering of the cell to increase activity of phosphate acetyltransferase (Pat or pta, see, para 92 and 183), as well as heterologous overexpression of phosphoketolase (para 177-182),  and pentose phosphate pathway enzymes including ribose-5-phopshate isomerase, D-ribulose-5-phosphate 3-epimerase, transketolase, transaldolase (para 183, 192 and 223), and DXP pathway enzymes, wherein Beatty et al. also mentioned the decrease of the activity of phosphofructokinase, and further comprises acetate cycling proteins including acetate kinase (para 183, 195, and 229), wherein the cell further comprises aceE, lpdA or aceF (para 215), wherein the recombinant host cell is E. coli or S. cerevisiae and a process of fermentation in a culture medium in a suitable culture condition (para 11), wherein the isoprenoid precursors are DMAPP, mevalonate (MVA) or IPP (para 5, 89, 92, 120) and the specific productivity of isoprene or isoprenoids precursor is increased about 10-times  (para 80) than control or 5000 nmole/gwcm/hr, or 5g/L culture medium, which is within the scope of at least 5% as claimed, wherein the cell also comprises heterologous expression of 
Because the microbial production host of E. coli or S. cerevisiae expressing heterologous acetylating protein phosphate acetyltransferase (Pat) protein and heterologous expression of polyprenylphosphate synthase, and method for producing isoprenoid isoprene and precursor thereof of the claimed invention and that of the reference is one and the same, Examiner takes the position that the microbial production host of E. coli or S. cerevisiae disclosed in the reference inherently also produces other isoprenoids compounds including monoterpene, sesquiterpene or geranylgeraniol as in the claimed invention. Since the Office does not have the facilities for examining and comparing applicants' recombinant microbial organism for producing other isoprenoids compounds including monoterpene, sesquiterpene or geranylgeraniol as claimed with the recombinant microbial organism for producing other isoprenoids compounds including monoterpene, sesquiterpene or geranylgeraniol of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (i.e. isoprenoids) and the product of the prior art (i.e., isoprenoids). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is 
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Therefore, Beatty et al. anticipate claims 52-54, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 of the instant application as written.

Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 

(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146  are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Beatty et al. (Legume isoprene synthase for production of isoprene. WO 2013/166320 A1, publication 11/07/2013, claim benefit of 61/641,861, filed on 05/02/2012, see IDS) as applied to claims 52-54, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146  above, and further in view of Serber et al. (Expression of heterologous sequences. US 2009/0253174, publication 10/08/2009, see, IDS) and Escalante-Semerena et al. (Methods of controlling acetylation of metabolic enzymes. US 2003/0232782 A1, publication 12/18/2003, see, IDS).
Regarding claim 52-54, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146, Beatty et al. teach recombinant cells for the production of isoprene or isoprenoid precursors. The cells of Beatty et al. have been transformed 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Beatty et al. also do not teach modulating of acetylating enzyme YfiQ (for claims 62 and 110) and deacetylating enzyme CobB (for claims 57, 64, 105, and 112) in the recombinant host cell for the production of isoprene or precursor thereof  
However, Serber et al. teach a method of producing an isoprenoid including sesquiterpene in a host cell comprising culturing a host cell expressing one or more heterologous sequences encoding one or more enzymes in a mevalonate-independent deoxyxylulose 5-phosphate (DXP) pathway or mevalonate (MEV) pathway enzymes including prenyltransferase, IPP synthase, GPP synthase or FPP synthase,  and isoprenoid synthase, wherein said one or more heterologous sequences are operably linked to a galactose-inducible regulatory element and expression of said one or more heterologous sequences is induced without directly supplementing galactose to said medium, wherein said cell further comprises acetylase (acetylating enzyme such as YfiQ) or deacetylase (deacetylating enzyme such as CobB) by said host cell (abstract, para 9-11, 53, 86, 94, 150), which raise the possibility of involvement of acetylating and deacetylating enzyme in isoprene or precursor  thereof biosynthesis in a host cell. Serber et al. do not teach modulating or disruption of acetylating enzyme YfiQ (for claims 62 and 110) and deacetylating enzyme CobB (for claims 57, 64, 105 and 112) but indeed teach involvement of acetylating and deacetylating enzyme in isoprene biosynthesis in a host cell.  
However, Escalante-Semerena et al. teach modulation or disruption of acetylating enzyme YfiQ results in the acetylation of acetyl-CoA synthetase and modulation or increased 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beatty et al. Serber et al. and Escalante-Semerena et al.  to modulate or disrupting acetylating enzyme YfiQ and modulating or increased expression of deacetylating enzyme CobB as taught by Serber et al. and Escalante-Semerena et al. and modify Beatty et al. for modulating or disrupting acetylating enzyme YfiQ and modulating or increased expression of deacetylating enzyme CobB in the host cell E. coli or S. cerevisiae of Beatty et al. by following the teachings of Serber et al. and Escalante-Semerena et al. for producing increased amount of isoprene or precursors thereof as taught by Beatty et al. to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to modulate in order to turn-off and turn-on the enzymatic activity  for producing desired chemical isoprene or precursor thereof by recombinant microorganism, which a raw material for producing biofuel, a source of energy,  which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Beatty et al. could successfully produce isoprene or precursor thereof in a recombinant host cell E. coli or S. cerevisiae.
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-18 of U. S. Patent 10648004 B2, issued on 05/12/2020 (see, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 of the instant application disclose recombinant cells capable of producing an isoprenoid precursor, wherein the cells comprise: (i) one or more nucleic acids encoding one or more acetylating proteins, wherein the cells have been modified such that the expression of the nucleic acids and/or activity of the acetylating proteins is modulated; and (ii) one or more nucleic acids encoding one or more polypeptides of the MVA pathway, wherein culturing of the recombinant cells in a suitable media provides for the production of the isoprenoid precursor, wherein the activity of the one or more acetylating proteins is modulated such that the activity is attenuated, deleted, or increased, wherein the one or more acetylating proteins comprises an acetyltransferase selected from the group consisting of YfiQ, Pat, and AcuA, wherein the one or more acetylating proteins comprises a deacetylase selected from the group consisting of CobB and SrtN, wherein the activity of the YfiQ polypeptide is modulated by decreasing, attenuating, or deleting the expression of the gene encoding the YfiQ polypeptide, wherein the activity of the CobB 2Application No. 16/872,329Docket No.: 048768-506CO1US Response to Restriction Requirement dated May 13, 2021 polypeptide is modulated by increasing the expression of the gene encoding the CobB polypeptide, wherein the one or more polypeptides of the MVA pathway is selected from (a) an enzyme that condenses two molecules of acetyl-CoA to form acetoacetyl-CoA; (b) an enzyme 
96. (Previously presented) The recombinant cells of 52, wherein the isoprenoid-precursor 4Application No. 16/872,329Docket No.: 048768-506CO1USResponse to Restriction Requirement dated May 13, 2021production is increased relative to recombinant cells that have not been modified such that the expression of the nucleic acids encoding the acetylating proteins and/or the activity of the acetylating proteins is modulated, wherein the isoprenoid precursor production is increased by at least 5%, wherein the increased production of the isoprenoid precursor comprises an increase in: 
 
Claims 1-18 of US patent 10648004 B2 disclose recombinant cells capable of producing isoprene, wherein the cells: (i) (a) have been modified such that the activity of a YfiQ polypeptide is modulated by decreasing, attenuating, or deleting the expression of a nucleic acid encoding the YfiQ polypeptide; (b) comprise a nucleic acid encoding a CobB polypeptide, wherein the cells have been modified such that the activity of the CobB polypeptide is modulated by increasing the expression of the nucleic acid encoding the CobB polypeptide; (ii) comprise one or more nucleic acids encoding one or more polypeptides of a mevalonate (MVA) pathway: and (iii) comprise a heterologous nucleic acid encoding a polypeptide having isoprene synthase activity, wherein culturing of the recombinant cells in a suitable media provides for the production of isoprene, wherein the recombinant cells further comprise: (iv) one or more nucleic acids encoding one or more acetyltransferases selected from the group consisting of a protein acetyltransferase (Pat) polypeptide and an acetoin utilization protein AcuA (AcuA) polypeptide, wherein the activity of the one or more acetyltransferases is modulated by decreasing, attenuating, or deleting the expression of the one or more nucleic acids encoding the one or more acetyltransferases; and/or (v) a nucleic acid encoding a sirtuin NAD-dependent deacetylase (SrtN) polypeptide, wherein the activity of the SrtN polypeptide is modulated by increasing the expression of the nucleic acid encoding the SrtN polypeptide, wherein the heterologous nucleic acid encoding a polypeptide having isoprene synthase activity is a plant isoprene synthase polypeptide, wherein the polypeptide having isoprene synthase activity is from Pueraria montana, Pueraria lobata, Populus tremuloides, Populus alba, Populus nigra, or Populus trichocarpa, wherein the one or more polypeptides of the MVA pathway is selected from (a) an enzyme that condenses two molecules of acetyl-CoA to form acetoacetyl-CoA; (b) an enzyme that condenses acetoacetyl-CoA with acetyl-CoA to form HMG-CoA; (c) an enzyme that converts HMG-CoA to mevalonate; (d) an enzyme that phosphorylates mevalonate to mevalonate 5-phosphate; (e) an enzyme that converts mevalonate 5-phosphate to mevalonate 5-pyrophosphate; and (f) an enzyme that converts mevalonate 5-pyrophosphate to isopentenyl pyrophosphate, wherein the recombinant cells further comprise (iv) one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity, wherein the recombinant cells further comprise (iv) one or more nucleic acids encoding one or more pentose phosphate pathway proteins, wherein the cells have been modified such that the expression of the nucleic acids encoding the pentose phosphate pathway proteins and/or the activity of the pentose phosphate pathway proteins is modulated, wherein the one or more nucleic acids encoding the pentose phosphate pathway proteins is selected from the group consisting of transketolase (tktA), transaldolase (talB), ribulose-5-phosphate-epimerase (rpe), ribose-5-phosphate epimerase (rpiA), and phosphofructokinase (pfkA), wherein the recombinant cells further comprise (iv) one or more nucleic acids encoding one or more acetate cycling proteins, wherein the cells have been modified such that the expression of the nucleic acids encoding the acetate cycling proteins and/or activity of the acetate cycling proteins is modulated, wherein the one or more nucleic acids encoding the acetate cycling proteins is selected from the group consisting of acetyl-coenzyme A synthetase (acs), acetate kinase (ackA), acetate transporter/acetate pump (actP) and Bacillus subtilis, Streptomyces lividans, Streptomyces coelicolor, Streptomyces griseus, Escherichia coli, and Pantoea citrea, wherein the recombinant cells are selected from the group consisting of Trichoderma reesei, Aspergillus oryzae, Aspergillus niger, Saccharomyces cerevisiae and Yarrowia lipolytica, wherein the isoprene production is increased relative to recombinant cells that have not been modified as in (i) (a) and (i) (b), wherein the isoprene production is increased by at least 5%, wherein the increased production of isoprene comprises an increase in: (i) titer, (ii) instantaneous yield, (iii) cumulative yield, (iv) ratio of isoprene to carbon dioxide, (v) specific productivity, or (vi) cell productivity index, wherein the cells:
(i) (a) have been modified such that the activity of a YfiQ polypeptide is modulated by decreasing, attenuating, or deleting the expression of a nucleic acid encoding the YfiQ polypeptide; and (b) comprise a nucleic acid encoding a CobB polypeptide, wherein the cells have been modified such that the activity of the CobB polypeptide is modulated by increasing the expression of the nucleic acid encoding the CobB polypeptide; and (ii) comprise one or more nucleic acids encoding one or more polypeptides of a MVA pathway, wherein culturing of the recombinant cells in a suitable media provides for the production of the isoprenoid precursor.
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a recombinant cells for producing isoprene, an isoprenoids or precursor thereof as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 of the instant application or alternatively render them obvious. Alternatively, claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-18 of US patent 10648004 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having the ordinary skill 
Note: The present application claims priority as a CON to the parent application 15/120,037 of US patent 10648004 B2, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a same claimed invention of recombinant cells for producing isoprene, an isoprenoids or precursor thereof from what was examined in parent. Thus, as discussed above, the presently claimed recombinant cells for producing isoprene, an isoprenoids or precursor thereof is patentably indistinct form and not protected by the safe harbor from, the claim to the recombinant cells for producing isoprene, an isoprenoids or precursor thereof in the parent patent. 


Conclusion
Status of the claims:
Claims 52-54, 57, 62, 64-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 102, 105, 110, 112-114, 117, 120, 124, 127, 131, 139, 141-145 and 146  are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)

Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656